Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 12/09/2020 is acknowledged.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Claims 1-2, 4-5, 6-7, 9-12, 14-18, 20 have been amended.
Claims 1-20 are being considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite a serving of the product is about 7 g that comprises one to three servings of the fruit and/or vegetable. Claim 6 does not define a serving of fruit/vegetable, therefore it is not clear for a 7 g serving of the product to comprise 1-3 servings of the fruit/vegetable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunke et al. (US 2009/0202700, hereinafter R1) in view of Morris et al. (GB 2548842, hereinafter R2) and Boudreaux et al. (US 2007/0178219, hereinafter R3)
Amended claim 1 recites the snack product comprises 10-30 wt.% (dwb) of fruits /vegetables and 60-85 wt.% (dwb) of whole grains. The acrylamide content of the product is less than 150 ppm. Amended claim 10 recites a method for producing the product of claim 1. 
Claims 1, 6, 16  - R1 discloses a snack comprising fruit or vegetable materials. The snacks are formulated to provide 0.5 of a serving or at least one serving of fruit/vegetable component in a 28 gram serving of the snack. The fruit snack can comprise from about 12% to about 66% of fruit source. (Abstract)
Claim 3, 5,  - R1 discloses the fruit sources [0033] and vegetable sources [0034]. The fruits and vegetable material may be dehydrated or in the form of a puree. [0035, 0036, 0037]
Claims 7, 9 - R1 discloses using a flour including rice flour, buckwheat flour, oat flour, or legume flour. [0046]
Claim 10 - R1 discloses the snack is produced by making a dough and cooking the dough using known methods. The product can expand during this final cooking process. [0095]
Claim 4 - The snack may also be made by combining a puree, such as fruit puree with starch material to form a dough. [0096]
Claim 4 - R1 discloses the dough formulation from puree. [0144]
While R1 generally mentions the expansion of the product during the final cooking stage [0095], R1 is generally silent to an expanded snack product.
Claims 1, 2, 5, 18, R2 discloses an expanded snack food including a fruit and/or vegetable pomace and a whole grain cereal component. The snack has enhanced nutritional property due to the inclusion of whole grain cereal and fruit/vegetable ingredients. The product may include 35-50% apple, pear, orange, blueberry, raspberry, tomato, beetroot or carrot pomace. The whole grain component may be buckwheat or millet. The process of making the expanded snack comprising forming a dough. The dough is formed into pieces, dried into pellets and the pellets are cooked to expand and form snack pieces. (Abstract)
Claim 1 - The fruit/vegetable pomace may comprise 25-60 wt.%.(page 5, par. 2)
Claim 1 - The whole grain cereal component in the dough is present at 5-25 wt.% of the dough. (page 6, par. 3)
Claim 18 – R2 teaches of extruding a dough comprising fruits/vegetables and whole grain. The technique of extruding a dough requires the dough to have moisture in the range 20-40% as presently recited in claim 18. 
Claim 1- The starch-based matrix may be formulated to expand by 50-500%. (page 8, par. 3)
Claims 1, 10 - The pellet are typically manufactured using an extruder, as generally known in the art of snack food manufacture. (page 8, last par.) The pellets 
Example 1 represents a typical composition for making an expanded snack. 
R1 and R2 disclose the production of an expanded snack product comprising fruit/vegetable and whole grain. However, R1 and R2 are silent regarding the level of acrylamide in the final product. 
Claim 3 - Claim R3 discloses that heated food products that represent unique challenges to reducing acrylamide include fabricated snacks. The fabricated snacks may include rice puffs, wheat puffs, corn puffs, extruded snacks, granola products; etc. [0014]
Claims 3, 10 - R3 teaches of reducing acrylamide in food products. R3 discloses the use of asparaginase in reducing acrylamide level in food products. [0018]
Claims 3, 10 - R3 discloses that calcium ions more effectively reduce acrylamide at acidic pH. [0097] Table 15 depicts the effect of combining a calcium source with phosphoric acid or citric acid. Instant claim 3 is limited to the use of a calcium source, citric acid and asparaginase. 
Claims 3, 10, 13 - R3 discloses that another possible additive to reduce the formation of acrylamide in fabricated food products is asparaginase. [0116]. The use of asparaginase in making potato flakes is disclosed in par. [0121-0124]
In summary, R1 discloses snacks comprising fruits/vegetables and grain sources. The snack may provide at least 0.5 serving of fruits/vegetables per serving of the finished product. R2 clearly teaches of producing expanded snack product comprising fruit/vegetable pomace. The expansion of the product may bring about 50-
Claims 2 and 12 are limited to a product for consumption by a child 6-48 months old. However, since R1 and R2 recites products and methods of making the product containing fruits, vegetables and whole grain, thus highly nutritious ingredients, it would have been obvious that such a product is nutritionally beneficial to young children as well. 
Furthermore, amended claims 1, 7, 10, 17 are limited to 60-80 wt.% (dwb) of whole grains. However, while R1 or R2 does not disclose the claimed range of whole grain in their products, the present claims appear to be modified versions of the products of R1 and R2 wherein the product has been optimized to comprise more whole grain. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the product/process of R1 by adopting the expanded product of R2 and reducing the acrylamide level in the fabricated product as motivated by R3. The final product would provide a specific serving of fruits/vegetables in a single serving of the final product. One would have also reduced the level of acrylamide in the final product as motivated by R3 because of the carcinogenic nature of acrylamide. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing an expanded snack as presently claimed. 
Response to Arguments

	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that Bunke et al. (R1) does not disclose the ranges of ingredients as presently claimed.
	a.	The rejection is not an anticipation by Bunke et al. Bunke discloses that an expanded snack may comprise fruits, vegetables and whole grains. Since all of these ingredients are the major ingredients of the snack product, one of ordinary skill may modify the formulations to any desirable component level in the product. 
	2.	Applicants argue that par. [0005] in Bunke et al. states that snack foods are hard to formulate in a consumer acceptable snack product, because the oil, protein and fiber present a challenge. 
	a.	Bunke et al. does not state that it is impossible to formulate snack products to have high fiber content. However, to one of ordinary skill in the art, optimizing a formulation to comprise more desirable components, e.g. whole grains is a matter of optimizing a formulation suggest by R1 or R2. 
	b.	The phrase “whole grain” is a general phrase. Those of ordinary skill in the art know that the challenge may be selecting the type of the whole grain. While whole grain wheat flour may be challenging to work with, but diluting it with rice flour minimizes the difficulty of formulating a snack. 
	3.	Applicants argue that R3 does not disclose or suggest how to increase the whole grain content as recited in claim 1.

		R3 is only used as teaching reference in order to teach the use of asparaginase, as recited in claims 3 and 13 . It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
		Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows:
		This court has taken the position that new recipes for formulas for cooking food which involves the addition or elimination on common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, or one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant, by a proper showing, further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 965, 39 F. 2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F. 2d 189, 70 USPQ 221.
	A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
	No claims are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	EP 1 872 666 discloses production of whole grain-containing composite food product. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791